DETAILED ACTION

Applicants’ response filed 6/13/2022 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are allowed. 
Prior rejections are withdrawn. 
Application is allowed. 

Reasons for Allowance
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance.

The claims of the present application are directed to a method and apparatus for a network node operation in a wireless communication system. A transport block size is determined based on an estimated signal to interference and noise ration (SINR) and actual buffer data volume. The actual resource element efficient is based at least on part actual TBS. The actual block error rate is determined from a searchable repository based on the actual RE efficiency and the estimated SINR wherein the repository stores RE efficiency and SINR data for a predetermined range of BLER values. Link adaptation is performed based on the actual BLER. The estimated SINR is calculated using the formula SINRest=f(CQI)+OL_adj wherein f(CQI) is a mapping from a channel quality indicator (CQI) report to a specific SINR value and the OL_adj is an out-loop adjustment, which is used to compensate a difference between reported CQI and actual channel quality. These concepts are not taught or suggested by the prior arts of record as detailed in claims 1 and 8. Therefore claims 1 and 8 are allowed. Respective dependent claims 3-7 and 9-12 further limit parent claims and are allowed at least based on dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112